Citation Nr: 0626033	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  For the period from October 21, 1997 through November 17, 
2003, entitlement to a schedular rating in excess of 10 
percent for arteriosclerotic heart disease.  

2.  For the period beginning on January 1, 2004, entitlement 
to a schedular rating in excess of 60 percent for 
arteriosclerotic heart disease.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for arteriosclerotic heart disease and assigned a 
10 percent rating, effective October 21, 1997.  

In January 2005, following the assignment of a temporary 100 
percent rating based on convalescence, the RO granted a 30 
percent rating for arteriosclerotic heart disease, effective 
January 1, 2004.  

In November 2005, the Board granted the veteran's motion to 
advance his case on the docket.

In December 2005, the Board remanded the case for further 
development.  Later in the month, the veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.

In a May 2006 rating decision, the RO increased the rating 
for arteriosclerotic heart disease to 60 percent, effective 
January 1, 2004.  Since that increase was not a full grant of 
the benefits sought, the Board concludes that the veteran's 
claim for increase is still pending.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In July 2006, the Board received additional evidence from the 
veteran without a waiver of initial RO consideration.  On 
review, however, such evidence is not pertinent to the 
instant appeal.





FINDINGS OF FACT

1.  For the period from October 21, 1997 through November 17, 
2003, there was no evidence of a typical coronary occlusion 
or thrombosis or a history of substantiated anginal attack; a 
workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope; or evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-rays.

2.  Effective November 18, 2003, the RO granted a temporary 
100 percent rating based on treatment necessitating the need 
for convalescence for service-connected arteriosclerotic 
heart disease. 

3.  The veteran's service connected arteriosclerotic heart 
disease is currently manifested by angina, and dyspnea on 
exertion.  For the period beginning on January 1, 2004, there 
is no objective evidence of chronic congestive heart failure, 
or workload of 3 METs or less resulting in fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

4.  The veteran has not submitted evidence tending to show 
that his service-connected arteriosclerotic heart disease 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSIONS OF LAW

1.  For the period from October 21, 1997 through November 17, 
2003, the criteria for a schedular rating in excess of 10 
percent for arteriosclerotic heart disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7005 (1997, 2005).  

2.  For the period beginning on January 1, 2004, the criteria 
for a schedular rating in excess of 60 percent for 
arteriosclerotic heart disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in May 2003 and November 2004.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence he has in his possession, informed him 
of the evidence required to substantiate his increased rating 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records from 
the VA Medical Center in West Palm Beach, as well as from 
private medical providers.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his increased rating claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a June 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the veteran's 
claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).


Legal Criteria - Increased Rating Claim

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to VA and private 
medical evidence.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 38 
C.F.R. §§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When an appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 





Analysis

During service, the veteran experienced episodes of heart 
palpitations and chest pain.  In 1997, he filed a service 
connection claim for a heart disability.  In a September 2000 
rating decision, the RO granted service connection for 
arteriosclerotic heart disease (previously claimed as mitral 
valve prolapse) and assigned a 10 percent rating, pursuant to 
Diagnostic Code 7005, effective October 21, 1997.  

During the pendency of the veteran's appeal, the criteria for 
evaluating cardiovascular disorders were changed, effective 
January 12, 1998.  The rating formula for arteriosclerotic 
heart disease under the new rating criteria (Diagnostic Code 
7005) incorporates objective measurements of the level of 
physical activity, expressed numerically in METs (one 
metabolic equivalent), at which cardiac symptoms develop.  
MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  See 38 C.F.R. § 4.104, (2005), 
Note 2.  METs are measured by means of a treadmill test, if 
possible.  Id.

Prior to January 12, 1998, Diagnostic Code 7005 provided a 30 
percent rating for a veteran for whom, following a typical 
coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, is entitled to a 60 percent 
evaluation.  A veteran is entitled to a 100 percent rating 
during and for six months following acute illness from 
coronary occlusion or thrombosis with circulatory shock, and 
after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or if 
more than sedentary employment is precluded.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (1997).

Under the revised criteria, effective January 12, 1998, 
Diagnostic Code 7005 provides that a 10 percent rating is 
warranted if there is a workload greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or continuous medication is required.  
A 30 percent rating is warranted when there is a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope; or evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-rays.  A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year or where dyspnea, fatigue, angina, 
dizziness or syncope is demonstrated upon a workload of 
greater than 3 METs but not greater than 5 METs, or for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted when there is 
evidence of chronic congestive heart failure; a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.


a.  For the period from October 21, 1997 through November 17, 
2003

On review, the Board finds that for the period from October 
21, 1997 through November 17, 2003, a disability rating in 
excess of 10 percent is not warranted for service-connected 
arteriosclerotic heart disease.  During such time period, 
there was no showing in the pertinent medical evidence of a 
typical coronary occlusion or thrombosis or a history of 
substantiated anginal attack to warrant a higher evaluation 
under the former criteria.  

Under the revised criteria, the Board also finds that a 
disability rating in excess of 10 percent is not warranted.  
The veteran has undergone numerous cardiac studies, to 
include stress tests.  Stress test report dated in May 1998 
reflected a workload of 9.7 METs; a private October 2000 
report reflected a workload of 10 METs; and a September 2003 
report reflected a workload of 7.5 METs.  Since there is 
evidence of a workload greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope, a higher 
evaluation based on METs under Diagnostic Code 7005 is not 
warranted.  Further, there is no evidence of cardiac 
hypertrophy or dilation.  Although a baseline 
electrocardiogram taken in 1998 was suggestive of left 
ventricular hypertrophy (see May 1998 stress test report), 
subsequent echocardiogram conducted in August 2001 showed 
normal wall thickness.  

As noted above, in a January 2005 rating decision, the RO 
granted a temporary 100 percent rating based on treatment 
(cardiac catheterization with stent placement) necessitating 
convalescence, effective November 18, 2003.  Also in January 
2005, the RO increased the schedular rating for 
arteriosclerotic heart disease to 30 percent, effective 
January 1, 2004.  In a May 2006 rating decision, the RO 
increased the rating to 60 percent, effective January 1, 
2004.  


b.  For the period beginning on January 1, 2004

On review, the Board finds that a disability rating in excess 
of 60 percent for arteriosclerotic heart disease is not 
warranted since January 1, 2004.  The Board notes that the 
veteran's current 60 percent rating is based on the results 
of his most recent echocardiogram conducted in April 2006, 
which showed a left ventricular ejection fraction of 43 
percent; there is no evidence of record showing a left 
ventricular ejection fraction less than 43 percent.  There is 
also no evidence of chronic congestive heart failure.  X-rays 
of the chest taken in March 2006 did not show evidence of 
active cardiopulmonary disease.  Although the veteran was 
unable to undergo an exercise stress test in March 2006 due 
to back pain, a workload of 5-7 METs was estimated.  It was 
noted that the veteran could climb one flight of stairs 
slowly and mow the lawn with a hand-held mower.  

Without evidence of chronic congestive heart failure; a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular ejection 
fraction less than 30 percent, a rating in excess of 60 
percent is not warranted for the period beginning January 1, 
2004.  

The Board acknowledges the evidence of a systolic murmur at 
the mitral valve area, as well as the veteran's assertion 
that he should be awarded separate evaluations for both his 
valvular heart disease and arteriosclerotic heart disease.  
However, the Board notes that the veteran cannot be rated 
separately for each disability, as the criteria for rating 
each disability are the same.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher evaluation.  

As the preponderance of the evidence is against the increased 
rating claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected heart 
disability nor does the evidence show that such disability 
causes marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.


ORDER

For the period from October 21, 1997 through November 17, 
2003, entitlement to a schedular rating in excess of 10 
percent for arteriosclerotic heart disease, is denied.  

For the period beginning on January 1, 2004, entitlement to a 
schedular rating in excess of 60 percent for arteriosclerotic 
heart disease, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


